Watts, J. Com. App.
So far as the questions relating to section No. 8 are involved in this appeal, they are settled by the opinion in cause No. 1632 between the same parties, delivered at the same time with this. To that portion of the petition relating to section No. 8, the general and special exceptions of appellee were correctly sustained.
But as to section No. 54, appellants, by the allegations in their petition, claim that after the application in the name of Yanmeter had been recorded by the surveyor and delivered to appellee, that he erased or caused to be erased therefrom the name of Vanmeter, and inserted his own name in lieu thereof; and filed the same in the general land office, and thereby secured the issuance of the patent in his own name. It is also claimed that, for these reasons, the patent is wholly void and vests no right whatever in the land. In securing title by the location of a land certificate upon unappropriated public domain, the consideration accruing to the state is the land certificate. So that if the certificate is a forgery, the *488state gets no consideration for the grant. While in securing title to school land the consideration paid is the money; hence they could not be considered as occupying the same footing. It is not necessary, and therefore we do not undertake to decide, whether or not a patent issued upon a forged certificate is void.
[Opinion adopted November 25, 1884.]
Generally, if a patent has been issued by an officer authorized to grant it, and whose duty it was to examine and pass upon the evidence upon which it issued, and some irregularity or illegality has supervened in the preliminary proceedings, the patent can only be impeached therefor by the state or some individual having an equity in the land at the time the patent issued. Todd v. Fisher, 26 Tex., 239.
Neither appellants, nor Brightly, their vendor, had any equity in the land on the 30th of March, 1882, at the time the application in the name of Vanmeter was duly recorded in the surveyor’s office. Then, admitting appellee did erase the name of Vanmeter from the application, and inserted his own name, and by paying the appraised value of the land secured the patent therefor, yet it is not perceived how appellants are injured by the alteration in the application, etc. What difference is it to them whether the patent issued to Van-meter or to appellee. Both the state and Vanmeter seem to be satisfied with the transaction. The state is making no effort to avoid the patent on account of the deception practiced upon the commissioner of the land office, nor is Vanmeter making any effort to divest the legal title out of appellee, and to secure the same to himself. These are the only parties at interest, according to the allegations in the petition. It is not pretended that either Brightly or appellants had any right to, or interest in, the land at the time the application was recorded and delivered to appellee. And that application had not been forfeited when Brightly made his application, April 10, 1882.
Evidently appellants do not occupy such position with respect to the land as would entitle them to a hearing as to the illegality in any of the preliminary proceedings which resulted in the issuance of the patent.
Our conclusion is that there is no error in the judgment and that it ought to be affirmed.
Affirmed.